DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/16/2021 has been entered.

Response to Arguments
Applicant's arguments regarding claims 1-4, and 7-20 have been fully considered but they are not persuasive. See PTAB Decision dated 07/16/2021.
Applicant's argument with respect to claims 5 and 6 have been fully considered, but are moot because the arguments do not apply to any of the references being used in the current rejection.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/22/2019, 07/06/2021, and 09/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 2, 4-5 and 8-9 are objected to because of the following informalities:  
Claims 1-2 and 8: “stitching at the codec,” should be “stitching, at the codec,”;
Claim 1: “decoding at the codec the” should be “decoding, at the codec, the”;
Claim 4: “selecting at the codec the” should be “selecting, at the codec, the”;
Claim 5: “modifying at the codec a” should be “modifying, at the codec, a”;
Claim 9: “displayed concatenating” should be “displayed; concatenating”; and “receiving at a codec” should be “receiving, at a codec”.
Appropriate correction is required.

In Claims 1, 9, 13, and 15-19, the Examiner has noted the use of the clauses “to be”, “to generate”, “as they are to be”, “to receive”, “to select”, “to stitch” and “to modify.” Examples of such claim language raise a question as to the limiting effect of the language in a claim. The claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Notably, limitations recited after the phrases will be considered optional to the functionality of the claimed system. It is suggested to positively and concretely define the functionality of the claimed invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a stitching module configured to receive, and a decoder configured to decode in claim 13; an input/output module configured to receive in claim 14; a destitching module to destitch in claim 20. The limitations are interpreted as follows:
a stitching module configured to receive…and generate - one or more processors of a processing system executing software (¶0032) and stitching module modifies the pixel block header addresses of the selected encoded video frames according to the received stitching instruction 109 (¶0031);
a decoder configured to decode - one or more processors of a processing system executing software  (¶¶0032 and 0020)
an input/output module configured to receive - a video slot machine or pachinko machine, a touchscreen, keyboard, a set of buttons or other input, game controller, computer mouse, trackball, pointing device, paddle, knob, eye gaze tracker, digital camera, microphone, joystick, a mouse or television remote control, or a "spin" button at a casino gaming machine (¶¶0013 and 16);
a destitching module to destitch - one or more processors of a processing system executing software; 0032 and 20-21.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “an arrangement” renders the claims indefinite because it is unclear whether the frames can overlap. Therefore the claims are rejected.
The specification recites a one-dimensional stack, as a vertical arrangement.
Claim 3 recites “the second plurality of video frames includes at least one video frame of the first plurality”, however, claim 2, from which it depends, recites “the second plurality of received encoded video frames different from the first plurality of encoded video frames” which is contradictory. Therefore, claim 3 is indefinite and is rejected.
Claims 6, 12 and 18 recite “by maintaining a number of bits”, however, it is unclear which number of bits are meant by the indefinite article. Therefore, the claims are indefinite and are rejected.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, and 7-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Banerji et al., (U.S. Patent Application Publication No. 2005/0008240 A1), hereinafter (“Banerji”), as cited by applicant.
Regarding claim 1, Banerji discloses a method (¶0002) comprising 
identifying, at a codec, stitching sequence instructions that delineate a selection of video streams and an arrangement of the video streams as they are to be displayed (There are two operating modes (i.e., sequence instructions) that are commonly used to display the multiple participants participating in a multipoint video conference.  The first is known as Voice Activation (VA) mode, wherein the image of the participant who is presently speaking (or the participant who is speaking loudest) is displayed on the video monitors of the other end-points (i.e., delineate and arrange).  The second is Continuous Presence (CP) mode; 0004 and Fig. 1);
stitching at the codec, based on the stitching sequence instructions, a first plurality of received encoded video frames to generate a first combined plurality of encoded frames (pictures 2 - The compressed domain approach is illustrated in FIG. 11.  Again, the incoming QCIF bitstreams 185, 186, 187, 188 represent pictures 2, 4, 6, and 8 of participants A, B, C, and D. Rather than decoding the incoming QCIF bitstreams, the images are stitched directly in the compressed domain stitcher 199.  The bitstream 200 output from the compressed domain stitcher 199 need not be re-encoded since the incoming QCIF data were never decoded in the first place; 0034 and Fig. 11); and 
decoding at the codec the first combined plurality of encoded frames to generate a first plurality of display frames (The output bitstream may be decoded by a decoder 201 at the end-point appliance that receives the stitched bitstream 200; 0034 and Fig. 11).
Regarding claim 2, Banerji discloses all the limitations of claim 1, as discussed above. Banerji also discloses stitching at the codec a second plurality of received encoded video frames  to generate a second combined plurality of encoded frames (pictures 8; 0034), the second plurality of received encoded video frames different from the first plurality of encoded video frames  (the incoming QCIF bitstreams 185, 186, 187, 188 represent pictures 2, 4, 6, and 8 of participants A, B, C, and D);  and decoding at the codec the second combined plurality of encoded frames to generate a second plurality of display frames (The output bitstream may be decoded by a decoder 201 at the end-point appliance that receives the stitched bitstream 200; 0034 and Figs. 1 and 11). 
Regarding claim 3, Banerji discloses all the limitations of claim 2, as discussed above. Banerji also discloses wherein the second plurality of video frames includes at least one video frame of the first plurality of video frames (Voice Activation (VA) mode, wherein the image of the participant who is presently speaking (or the participant who is speaking loudest) is displayed on the video monitors of the other end-points (i.e., the person speaking is in both the first group and second group of video frames);0034). 
Regarding claim 4, Banerji discloses all the limitations of claim 2, as discussed above. Banerji also discloses selecting at the codec the first plurality of encoded video frames from a stored set of encoded video frames at a first time; and selecting at the codec the second plurality of encoded video frames from the stored set of encoded video frames at a second time (the prediction information from the coded QCIF image is retained, and stored in step S3 for future use in generating the stitched video sequence; 0083). 
Regarding claim 7, Banerji discloses all the limitations of claim 1, as discussed above. Banerji also discloses setting up the codec to decode all of the first combined plurality of encoded frames (The output bitstream may be decoded by a decoder 201 at the end-point appliance that receives the stitched bitstream 200; 0034). 
Regarding claim 8, Banerji discloses all the limitations of claim 1, as discussed above. Banerji also discloses wherein stitching comprises stitching at the codec a first plurality of encoded video frames, each encoded video frame having been encoded independently (elements 185-188 of Fig. 11). 
Regarding claim 9, Banerji discloses receiving at the codec a plurality of encoded video frames (Fig. 11); identifying, at the codec, stitching sequence instructions that delineate a selection of video streams and an arrangement of the video streams as they are to be displayed (There are two operating modes (i.e., sequence instructions) that are commonly used to display the multiple participants participating in a multipoint video conference.  The first is known as Voice Activation (VA) mode, wherein the image of the participant who is presently speaking (or the participant who is speaking loudest) is displayed on the video monitors of the other end-points.  The second is Continuous Presence (CP) mode; 0004 and Fig. 1); concatenating at the codec, based on the stitching sequence instructions, a selected subset of the plurality of encoded video frames to generate encoded (pictures 2 - The compressed domain approach is illustrated in FIG. 11.  Again, the incoming QCIF bitstreams 185, 186, 187, 188 represent pictures 2, 4, 6, and 8 of participants A, B, C, and D. Rather than decoding the incoming QCIF bitstreams, the images are stitched directly in the compressed domain stitcher 199.  The bitstream 200 output from the compressed domain stitcher 199 need not be re-encoded since the incoming QCIF data were never decoded in the first place; 0034 and Figs. 11 and 12);  and decoding at the codec the encoded frames to generate frames for display  (The output bitstream may be decoded by a decoder 201 at the end-point appliance that receives the stitched bitstream 200; 0034 and Fig. 11). 
Regarding claim 10, Banerji discloses all the limitations of claim 9, as discussed above. Banerji also discloses modifying a pixel block address of a first pixel block of the selected subset (Four separate tables are maintained at the stitcher, each carrying the mapping between one of the incoming streams and the stitched stream.  When a frame is stitched, the ref_idx.sub.--10 found in each inter-coded block of the incoming QCIF picture is altered using the appropriate table in order to be consistent with the stitched stream.  The tables are updated, if necessary, each time a stitched frame is generated; 0213-14 and Figs. 21-22). 
Regarding claim 11, Banerji discloses all the limitations of claim 10, as discussed above. Banerji also discloses modifying a pixel block address of a second pixel block of the selected subset (Four separate tables are maintained at the stitcher, each carrying the mapping between one of the incoming streams and the stitched stream.  When a frame is stitched, the ref_idx.sub.--10 found in each inter-coded block of the incoming QCIF picture is altered using the appropriate table in order to be consistent with the stitched stream.  The tables are updated, if necessary, each time a stitched frame is generated; 0213-14 and Figs. 21-22). 
Regarding claim 12, Banerji discloses all the limitations of claims 6 and 11, as discussed above. Therefore, the rejection to claims 6 and 11 apply equally as well to claim 12.
Regarding claim 13, Banerji discloses  an input/output module configured to generate stitching sequence instructions that delineate a selection of video streams and an arrangement of the video streams as they are to be displayed (There are two operating modes (i.e., sequence instructions) that are commonly used to display the multiple participants participating in a multipoint video conference.  The first is known as Voice Activation (VA) mode, wherein the image of the participant who is presently speaking (or the participant who is speaking loudest) is displayed on the video monitors of the other end-points.  The second is Continuous Presence (CP) mode; 0004 and Fig. 1); a stitching module configured to receive a first plurality of encoded video frames and to generate a first combined plurality of encoded video frames based on the stitching sequence instructions (pictures 2 - The compressed domain approach is illustrated in FIG. 11.  Again, the incoming QCIF bitstreams 185, 186, 187, 188 represent pictures 2, 4, 6, and 8 of participants A, B, C, and D. Rather than decoding the incoming QCIF bitstreams, the images are stitched directly in the compressed domain stitcher 199.  The bitstream 200 output from the compressed domain stitcher 199 need not be re-encoded since the incoming QCIF data were never decoded in the first place; 0034 and Fig. 11) and a decoder configured to decode (this element is interpreted under 35 U.S.C. 112(f) as a processor running a decoder algorithm) the first combined plurality of encoded video frames to generate a first combined plurality of  decoded video frames (The output bitstream may be decoded by a decoder 201 at the end-point appliance that receives the stitched bitstream 200; 0034 and Fig. 11). 
Regarding claim 14, Banerji discloses all the limitations of claim 13, as discussed above. Banerji also discloses an input/output module configured to receive a user input (a plurality of remote conference participants communicate with one another via audio and video data which are transmitted between the participants.  The location of each participant is commonly referred to as a video conference end-point.  A video image of the participant at each respective end-point is recorded by a video camera and the participant's speech is likewise recorded by a microphone; 0002. This element is interpreted under 35 U.S.C. 112(f) as a video slot machine or pachinko machine, a touchscreen, keyboard, a set of buttons or other input, game controller, computer mouse, trackball, pointing device, paddle, knob, eye gaze tracker, digital camera, microphone, joystick, a mouse or television remote control, or a "spin" button at a casino gaming machine) and generate stitching sequence instructions based at least in part on the received user input (performing video stitching in continuous-presence multipoint video conferences; 0002). 
Regarding claim 15, Banerji discloses all the limitations of claim 14, as discussed above. Banerji also discloses wherein the stitching module is to receive a second plurality of encoded video frames (pictures 8; 0034).
Regarding claim 16, Banerji discloses all the limitations of claim 15, as discussed above. Banerji also discloses wherein the stitching module is to: select the first plurality of encoded video frames from a stored set of encoded video frames at a first time; and select the second plurality of encoded video frames from the stored set of encoded video frames at a second time (the prediction information from the coded QCIF image is retained, and stored in step S3 for future use in generating the stitched video sequence; 0083).
Regarding claim 17, Banerji discloses all the limitations of claim 13, as discussed above. Banerji also discloses wherein the stitching module is to stitch the first plurality of encoded video frames by: modifying a pixel block address in a header of a first video frame of the first plurality of video frames (Four separate tables are maintained at the stitcher, each carrying the mapping between one of the incoming streams and the stitched stream.  When a frame is stitched, the ref_idx.sub.--10 found in each inter-coded block of the incoming QCIF picture is altered using the appropriate table in order to be consistent with the stitched stream.  The tables are updated, if necessary, each time a stitched frame is generated; 0213-14 and Figs. 21-22). 
Regarding claim 18, Banerji discloses all the limitations of claim 17, as discussed above. Banerji also discloses maintaining a number of bits of the pixel block address (MBA: 9 bits The address of the first MB (within the GOB) in the packet; 0376).
Regarding claim 19, Haberman discloses all the limitations of claim 13, as discussed above. Haberman also discloses wherein the decoder is to: decode all of the combined encoded frames (The output bitstream may be decoded by a decoder 201 at the end-point appliance that receives the stitched bitstream 200; 0034). 
Regarding claim 20, discloses all the limitations of claim 13, as discussed above. Banerji also discloses a destitching module to destitch the combined decoded frames (this element is interpreted under 35 U.S.C. 112(f) as a processor running a destitching algorithm) (The video conference appliance (which inherently has a processor; 0037 performing processing) at the end-point decodes the stitched bitstream and displays the stitched video sequence on the video monitor associated with the end-point; 0085). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Banerji as applied to claim 1 above, and further in view of Lewis  (U.S. Patent Application Publication No. 2016/0127709 A1), [hereinafter Lewis].
Regarding claim 5, Banerji discloses all the limitations of claim 1, as discussed above. However, Banerji does not explicitly disclose wherein stitching comprises: modifying at the codec a pixel block address in a header of video frames of the first plurality of video frames.
Lewis suggests wherein stitching comprises: modifying at the codec a pixel block address in a header of video frames of the first plurality of video frames (While FIG. 10B shows the macroblocks of P-frames 1002B and 1004B in raster scan order, in the bitstream, the macroblocks of each slice may be sequential elements of a macroblock array, as exemplified by array 430 of FIG. 6. By referencing data in the header, such as the height and width of the picture and the address of the first macroblock in the picture, a decoder can arrange a sequence of macroblocks into a frame. For instance, P-frame 1002B has a height of 4 macro blocks, a width of 4 macroblocks, and the first macroblock in the picture is at address 0. Therefore, under raster scan ordering (left-to-right, top-to-bottom), the first macroblock of P-frame 1002B is at address 0 in the top-left corner of the frame, as shown in FIG. 10B. Since the width of the slice is 4 macroblocks, the first row includes the first four macroblocks of the frame, addressed at macroblock 1, 2, and 3, respectively, as shown; 0106). 
Regarding claim 6, Banerji, further in view of Lewis, [hereinafter Banerji-Lewis], suggest all the limitations of claim 5, as discussed above. Lewis also suggests maintaining a number of bits of the pixel block address (each slice may be sequential elements of a macroblock array, as exemplified by array 430 of FIG. 6. By referencing data in the header, such as the height and width of the picture and the address of the first macroblock in the picture, a decoder can arrange a sequence of macroblocks into a frame; 0106 i.e., address is modified and bits maintained in header). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 7AM-4PM EST, alt FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alison Slater/Primary Examiner, Art Unit 2487